NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



RUBY L. BROOKER,                         )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D16-494
                                         )
OCWEN LOAN SERVICING, LLC,               )
                                         )
             Appellee.                   )
                                         )

Opinion filed August 9, 2017.

Appeal from the Circuit Court for
Hillsborough County; Raul C. Palomino,
Jr., Senior Judge.

Kendrick Almaguer and Cindy
Cumberbatch of The Ticktin Law Group,
P.A., Deerfield Beach, for Appellant.

James H. Wyman of Hinshaw &
Culbertson LLP, Coral Gables, for
Appellee.



SLEET, Judge.

             Ruby L. Brooker appeals the final judgment of foreclosure entered against

her and in favor of Ocwen Loan Servicing, LLC. We reverse because Ocwen failed to

prove that it complied with paragraph twenty-two of the mortgage and the note's

contractual requirement to mail a notice of default to Brooker as a condition precedent
to foreclosure. The breach letter was not admitted into evidence, and without record

proof that Ocwen complied with the condition precedent, we must reverse and remand

for dismissal of Ocwen's foreclosure action. See Blum v. Deutsche Bank Trust Co., 159
So. 3d 920, 920-21 (Fla. 4th DCA 2015).

             Reversed and remanded.

LUCAS, J., and JOSEPH G. FOSTER, ASSOCIATE JUDGE, Concur.




                                          -2-